Citation Nr: 0630883	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran had active service from March 1947 to August 
1947.  The appellant contends she is the veteran's widow.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, denying entitlement to Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1953.  

2.  The appellant and the veteran were divorced in February 
1974, prior to the veteran's death in April 1991.


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts relevant to the appellant's claim are not in 
dispute.  The evidence of record establishes that the 
appellant and the veteran were married in August 1953, and 
divorced February 1974.  The veteran died in April 1991, due 
to lung carcinoma.


The Court of Appeals for Veterans Claims (Court) has held 
that VA's duties to notify and assist do not apply to a claim 
if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case, the facts are not in dispute.  
Resolution of the appellant's appeal is dependent on 
interpretation of the statutes and regulation defining a 
"surviving spouse."  The Board finds, therefore, that the 
pertinent duties to notify and assist, and their implementing 
regulations, are not applicable to the adjudication of the 
issue now before the Board.

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.  An individual 
is the veteran's surviving spouse if she has entered into a 
marriage with him that is considered valid under the laws of 
the jurisdiction in which they resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  The individual must also 
have been the lawful spouse of the veteran at the time of his 
death.  In addition, she must have lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, unless the separation was due to the 
misconduct of, or procured by, the veteran, without the fault 
of the spouse.  In order to qualify as the veteran's 
surviving spouse she must not have remarried, or lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

The appellant initially submitted a claim for DIC benefits, 
death pension, and accrued benefits in August 1991.  This 
claim was denied in October 1991 on the basis that she was 
not the veteran's surviving spouse for VA purposes, as she 
was not legally married to the veteran at the time of his 
death.  Her March 1993 and February 2000 claims for the same 
benefits were denied on the same grounds, in April 1993 and 
April 2000, respectively.  In February 2004, the appellant 
again applied for DIC benefits, death pension, and accrued 
benefits, and was again denied on the basis that, as a result 
of the February 1974 divorce decree, she was not legally 
married to the veteran at the time of his death, and was 
therefore not the veteran's surviving spouse for VA purposes.  
She appealed the issue of the death pension benefits to the 
Board.

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
She contends that she should be considered his surviving 
spouse for VA benefit purposes because they were married for 
over twenty years and had several children together.  
However, these factors fail to satisfy the criteria 
enumerated in 38 C.F.R. § 3.50.  As previously stated, in 
order to qualify as the veteran's surviving spouse, the 
appellant must have been the veteran's lawful spouse at the 
time of his death.  That is not the case here, because the 
appellant's marriage to the veteran was terminated by divorce 
in February 1974.  

To that end, the appellant also argues that her marriage to 
the veteran should not be found to have terminated because 
she never signed the divorce papers.  However, 38 C.F.R. 
§ 3.50 still requires that the appellant have been the 
veteran's "lawful" spouse at the time of his death.  
Whether or not the appellant sought or contested the divorce, 
the February 1974 divorce decree, which is of record, clearly 
shows that the appellant and the veteran were legally 
divorced by court order in February 1974, the veteran having 
sought the divorce on the grounds of extreme cruelty.  The 
appellant has not provided any evidence to show that this 
decree was subsequently changed or is otherwise lacking in 
legal effect.  

Ultimately, the Board concludes that the appellant was not 
the lawful spouse of the veteran at the time of his death in 
April 1991; consequently, as a matter of law, she is not the 
veteran's surviving spouse for VA benefit purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of lack of legal merit or the lack of 
entitlement under the law).  Therefore, the appellant's claim 
for death pension benefits must be denied.



ORDER

Entitlement to death pension benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


